                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone:     (702) 634-5000
                                                            5    Facsimile:     (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: william.habdas@akerman.com
                                                            7    Attorneys for Rushmore Loan Management
                                                                 Services, LLC
                                                            8
                                                                                                 UNITED STATES DISTRICT COURT
                                                            9
                                                                                                        DISTRICT OF NEVADA
                                                            10
                                                                 MEL HUTCHINSON,                                      Case No.: 2:19-cv-01885-JCM-EJY
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                          Plaintiff,                  STIPULATION AND ORDER FOR
                                                            12                                                        EXTENSION OF TIME TO RESPOND TO
                      LAS VEGAS, NEVADA 89134




                                                                 v.                                                   COMPLAINT
                                                            13
AKERMAN LLP




                                                                 EQUIFAX INFORMATION SERVICES, LLC,                   (SECOND REQUEST)
                                                            14   RUSHMORE LOAN MANAGEMENT, AND
                                                                 WELLS FARGO HOME MORTGAGE,
                                                            15
                                                                                          Defendants.
                                                            16

                                                            17

                                                            18                Defendant Rushmore Loan Management Services, LLC (Rushmore) and Plaintiff Mel
                                                            19   Hutchinson (Plaintiff), by and through its undersigned counsel of record, hereby stipulate and agree
                                                            20   that Rushmore shall have an additional thirty (30) days, up to and including February 5, 2020, to
                                                            21   respond to Plaintiff's Complaint. Rushmore's response is currently due on January 6, 2020.
                                                            22   …
                                                            23   …
                                                            24   …
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28   …

                                                                 51298115;1
                                                            1                 The parties believe they are reaching very likely resolution through settlement. This is the

                                                            2    parties' second request for an extension of this deadline and is not intended to cause any delay or

                                                            3    prejudice to any party.

                                                            4

                                                            5    DATED this 6th day of January 2020.                     DATED this 6th day of January 2020.
                                                            6    AKERMAN LLP
                                                            7    /s/ William S. Habdas                                   /s/ Matthew I. Knepper
                                                            8    NATALIE L. WINSLOW, ESQ.                                MATTHEW I. KNEPPER, ESQ.
                                                                 Nevada Bar No. 12125                                    Nevada Bar No. 12796
                                                            9    WILLIAM S. HABDAS, ESQ.                                 MILES N. CLARK, ESQ.
                                                                 Nevada Bar No. 13138                                    Nevada Bar No. 13848
                                                            10   1635 Village Center Circle, Suite 200                   5510 South Fort Apache Road, Suite 30
                                                                 Las Vegas, Nevada 89134                                 Las Vegas, Nevada 89148
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for Rushmore Loan Management DAVID H. KRIEGER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12   Services, LLC                          Nevada Bar No. 9086
AKERMAN LLP




                                                            13                                          HAINES & KRIEGER LLC
                                                                                                        8985 South Eastern Avenue, Suite 350
                                                            14                                          Henderson, Nevada 89123
                                                            15                                                           Attorneys for Mel Hutchinson
                                                            16

                                                            17
                                                                                                                   ORDER
                                                            18
                                                                              IT IS SO ORDERED:
                                                            19

                                                            20

                                                            21
                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                            22                                                    Case No. 2:19-cv-01885-JCM-EJY

                                                            23
                                                                                                                  DATED:        January 7, 2020
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 51298115;1
